 ALLIED CHEMICAL&DYE CORPORATION63the Petitioner' has received a majority of votes cast'in'the election,we shall certify the Petitioner as representative"of the employees inthe appropriate unit.[The Board certified United Automobile,Aircraft&AgriculturalImplement Workers ofAmerica, UAW--AFL-CIO,as the designatedcollective-bargaining representative of the employees in the appro-priate unit which includes all production and maintenance employeesand plant clerical employees at the Employer'sRockford,Illinois,plant, but excludes office clerical employees,professional employees,guards, and supervisors as definedin the Act.]AlliedChemical&Dye Corporation,Nitrogen DivisionandOil,Chemical &'Atomic Workers InternationalUnion, AFL-CIO,Petitioner.Case No. 89-1ZC-1186.March 6, 1958DECISION AND DIRECTION OF ELECTIONSUpon a 'petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a liearing was held before C. L. Stephens, hearingofficer.The hearing officer's rulings made`at the hearing are free fromprejudicial error and are hereby affirmed.'Upon. the entire record in this case, the Board finds :1.The Employer is `engaged in''commeirce within the meaning ofthe Act.1 On July 24, 1957, prior to theinstant hearing,the Regional Director granted motionsto intervene filed by (1} International Chemical Workers Union, AFL-CIO, hereinaftercalledChemidal Workers,and (2)Pipefitters Local 195, United Association of Journeymenand Apprentices of the Plumbing and Pipefitting Industry of the United States andCanada,AFL-CIO, and Local390, International Brotherhoodof Electrical Workers, AFL-CIO, hereinafter referred to collectively as',the Joint Intervenor.Both motionswere sup-ported bya card showing.At the hearing, the other parties objected to the Interventionof the Joint Intervenor on the ground that: (a) Local 390 was not then in compliancewith the filing requirements of Section 9 (g) of the Act; (b) it did not appear whetherthe authorizationcards supportingthe intervention of the Joint Intervenor, ran to bothunions jointly or to eachunionseparately; (c) the unit sought by the Joint Intervenorwas inappropriate; and (d) the-ffiotion to intervene does not show that bothunions wereacting jointly rather than separately.As to (a) the questionraised asto Local 390's compliance is not litigable in this pro-ceeding butis a matterfor administrative determination by the Board.Standard CigarCompany,117 NLRB 852. We have administratively determined that, although it did not,until afterthe hearing herein, submit to the Regional Director the notice from theDepartment of Labor that it had complied with the filing requirements of Section 9 (g),Local 390 was; nevertheless, in compliance at all material times.As to (b),-we find nomerittherein for the reasons stated inThe Stickless Corporation,115 NLRB979, 980.As to (c), the fact that the unit sought by an intervenor is alleged to be inappropriate isno reasonto bar its participation in a representation hearing.The appropriateness ofsuchunit is a matter to be determined solely by the Board upon all the evidenceAsto (d), this contention appears to be based on the fact that at one point the writtenmotion to intervene filed by Local 390 and Local 195 refers to the "intervenor," ratherthan "Intervenors."However, we are satisfied that the, motion read as a wholemanifestsan intentto intervene jo)ntly.The hearing officer referredto the Board Petitioner's motion to deny intervention tothe Joint Intervenor because theunit sought by it was inappropriate. In view of our1lndings below on the unit issue, thismotion is denied.120 NLRB No. 4. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organizations involved claim to represent certainemployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.At its plant in Orange, Texas, which is the only one here involved,the Employer produces ethylene oxide, ethylene glycol, and ethanolamines from ethylene gas and air.There is no history of collectivebargaining at this plant.The Petitioner seeks a plantwide unit.Chemical Workers and theEmployer are in agreement with the Petitioner as to the scope of theunit, except that the Employer would exclude, while Petitioner andChemicalWorkers would include, three assistant chemists in theintermediate scale unit.In the alternative, Petitioner requests thata separate election be directed for these chemists.The Employer contends that the assistant chemists should beexcluded from a plantwide unit because they are technical employees.The assistant chemists, together with a chemist, conduct tests in con-nection with the development of new, experimental types of catalyststo be used in the production process.They work in a separate build-ing.Unlike the production and maintenance employees, they aresalaried and enjoy the same benefits as other salaried employees.They are high school graduates who have had courses in chemistryand, after being hired, receive special training for their work.Uponthe entire record we find that these assistant chemists are technicalemployees, and will exclude them.The Employer opposes a separate election for the 3 assistant chem-ists on the ground that it has 5 other assistant chemists and 7 chemists,who are also technical employees but are not sought by the Petitioner.All 15 chemists have common immediate supervision.The chemistslyze samples of the Employer's finished product to determine whetherit conforms to specifications. Although their work requires a higherdegree of proficiency than that of the 3 assistant chemists sought byPetitioner, it is clear that the other assistant chemists and chemistsare also technical employees, and that a unit limited to 3 assistantchemists in the intermediate scale unit is not sufficiently comprehen-sive and is therefore not appropriate for purposes of collective bar-2 Because of the alleged noncompliance of Local 390 with Section 9 (g), the Employerrefused to stipulate that either the Joint Intervenor or Local 390 was a labor organiza-tion.Asthe record shows that Local 390 exists for the purpose of dealing with employeesconcerning terms and conditions of work, we find that it,as well as the Joint Intervenor,is a labor organization within the meaning of Section 2(5) of the Act.Its staleps as alabor organization is not affected by its compliance with the filing requirements of Sefton 9of the Act,and we have in any event found that it was in compliance at all material times. ALLIED CHEMICAL & DYE CORPORATION65gaining.Accordingly, we deny Petitioner's request for a separateelection in a unit limited to the three assistant chemists 3The Joint Intervenor seeks a unit of all maintenance mechanics,electricians, painters, and maintenance helpers employed in the main-tenance section of the instant plant.The other parties contend thatthis unit is inappropriate.There are 22 employees in the unit sought by the Joint Intervenor .4In addition the Employer at the instant plant has 42 "operators" orproduction employees, 7 laborers, and 3 janitors.The plant operatescontinuously, on a 3-shift basis, 24 hours a day, 7 days a week.Theoperators are responsible for the operation of complex, automaticequipment, and the employees sought by the Joint Intervenor areresponsible for repairing and maintaining this equipment.Theduties ofeachof the categories sought include,inter alia,pipefitting,rigging, boilermaking, painting, reactor work, catalyst charging,insulating, truckdriving, electrical work, carpenter work, structuralsteelwork, and sheet metal work. The requested employees havetheir headquarters in a separate plant area designated as the "main-tenance building," where they report for work and receive their assign-ments from the maintenance supervisor.Although about 80 percentof their work is done in the production area, they remain under thesupervision of the maintenance supervisor, except that, when called toperform emergency repairs after their regular shift or on weekends,they are subject to the direction of a production supervisor 5 In addi-tion to repairs in case of breakdown, these employees do somepreventive maintenance work.Because of the interdependence of the Employer's operations, abreakdown of one machine will halt the entire production process. Incase of a breakdown, the operator of the machine assists the mechanicassigned to repair it by shutting it down and otherwise making it safefor the mechanic to work; and, after the mechanic completes hisrepairs, the operator, together with the mechanic, observes the machinewhile in operation to make sure that it is working properly.Duringperiods of plant shutdowns, which occur four times a year, no produc-tion work is done, and all the operators are assigned to preventivemaintenance work, including,inter alia,pipefitting, boilermaking,welding, removing and replacing vessel heads, loading and unloadingcatalyst, and packing valves.The record indicates that the total8 Chapman Valve Manufacturing Companiy,119NLRB 935Petitioner has madeno request for, and, in any event, has not made a sufficient showing of interest for, a unitcomprising all the Employer's chemists and assistant chemistsAccordingly,we do notpass upon the appropriateness of such a unit.4 Of these, 13 are maintenance mechanics,3 are electricians,1 is a painter,and 5 aremaintenance helpers.5 The maintenance employees work only one shift-a day shift-but are required toanswer emergency calls at nightA skeleton maintenance crew, on duty during weekends,works under a production supervisor.483142-59-vol. 120--6 66DECISIONS OF NATIONAL LABOR-RELATIONS BOARDtime spent by operators throughout the year in maintenance workduring plant shutdowns does not exceed the equivalent of 8 weeks'work.'This work is done, in part, by the operators alone, and, inpart, by them in conjunction with maintenance employees.Evenwhile the plant is in operation, all the operators perform minor main-tenance work, such as tightening packing glands and flange joints,unplugging drain lines, changing valves, connecting nitrogen cylin-ders and hoses, and installing "blinds."The record does not showwhat proportion of an operator's time is spent on these tasks.How-ever, there is no basis for inferring, and the Employer does notcontend, that, including their maintenance work during plant shut-downs, the operators spend a major part of their time on maintenance,rather than production, work.The Employer has no apprenticeship program for its' maintenanceemployees.They are generally hired as-helpers and receive on-the-job training for 2 years before they advance to mechanic. The Em-ployer does not require that its maintenance employees have journey-man skill ' in any particular craft, but insists that they be proficientin the work of more than one craft. Employees may transfer from theproduction to the maintenance group without loss of seniority andthere have been two such transfers since the plant was established in1954. "All the Employer's hourly paid employees, whether productionor maintenance, receive the same fringe benefits, and use the sameplant facilities.The Employer contends that the unit sought is inappropriate be-cause (1) it is not a valid departmental or craft unit, (2) the JointIntervenor is not the traditional representative of such unit, (3) theinterests of the employees sought are not sufficiently different fromthose of the production employees to warrant establishing the formeras a separate unit, and (4) the unit sought is not appropriate as amaintenance department unit because,inter alia,itexcludes thelaborers and janitors.We find no merit in the Employer's contention that the unit soughtis inappropriate because the Joint Intervenor is not the traditionalrepresentative of the various categories of employees in the unit.That -requirement is not applicable here as this is not a severancecase.'However, we find, in agreement with the Employer, that theunit sought may not be appropriate as a craft unit. The employeessought, through on-the-job training, acquire a specialized competenceto perform the maintenance work peculiar to the Employer's opera-6The record shows only the time spent by 8 operators on maintenance work during2 shutdownsin the first 6 months of 1957Only 1emplovee spent as much as 164 hoursThe rest varied from 84 to 135 hoursThis experience is admittedly typical of all42 operators._'Union Carbide Chemicals Company,Divisionof Union Carbide Corporation(TorrancePlant),118 NLRB 954. ALLIED CHEMICAL & DYE CORPORATION67tions; they are not, however, required to develop or exercise the fullrange of skills of any one craft.Accordingly, we find that they arespecialists rather than craftsmen.There remains to be considered whether the unit sought may beappropriate on a departmental basis.The Joint Intervenor contendsthat the unit sought comprises all the employees in a separate admin-istrative division of the Employer's operations designated as the"Maintenance Section."However, we note that such unit does notinclude the seven laborers who, although nominally assigned to adifferent "section," 8 have the same immediate supervision as theemployees sought 9 and perform unskilled maintenance work.Theymaintain the plant grounds, clean plant equipment, patch roads, digditches, wash, and change tires on, the Employer's trucks, and during,plant shutdowns they assist in the maintenance work on the produc-tion equipment done by the other employees. In addition to thelaborers, we note that the Petitioner would exclude the three janitors,who do cleanup work throughout the plant and otherareas.Althoughthey have different immediate supervision,10 they are grouped withthe laborers for seniority purposes, share the same facilities, andtheir work is related to plant maintenance:,While the requested unitis not extensive enough, we do not agree with the Employer's furthercontention that the Board may nat,,in accord with its usual policy,,find that, as there has been no bargaining, on a broader basis,here, a,comprehensive maintenance department unit, including the laborersand janitors, may be appropriate. , The Employer opposes,such a uniton the ground that it would not contain any craftsmen and that it is,precluded by the high degree of integration of its operations, and bythe extent to which its production employees engage in maintenancework.In finding that all maintenance employees in a plant mayconstitute an appropriate unit, absent past bargaining on a broaderbasis, the Board has consistently rejected similar contentions.ilNoreason appears fora different result here.Accordingly,we find that all the Employer's maintenanceemployees, including laborers and janitors, may, if they so desire, con-stitute a separate appropriate unit for purposes of collective bargain-8 This is the "Laborers and Janitors Section."The Employer testified that it regardsboth this section and the "Maintenance Section" as constituting its maintenance"depart-ment " There is no interchange between the two sections.9The line of supervision runs from the plant superintendent to the plant engineer, tothe maintenance supervisor and the maintenance foremanThe last two directly supervisethe employees sought together with the laborers.10 The three janitors are supervised by the supervisor of plant protection,who alsosupervises the Employer's guards.However, this factor alone does not warrant theirexclusion from a unit of maintenance employees.National GypsumCo.,116 NLRB1005, 1010.n National Gypsum Co.,supra,at 1008;Heublein,Inc.,119 NLRB 1337 ;Olin MathiesonChemical Corporation,117 NLRB 1441,1443;Shoreland Freezers,Inc.,108 NLRB 723,727; Mississippi River ChemicalCo., 119 NLRB 1371. 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDing within the meaning of Section 9 (b) of the Act. As the JointIntervenor has made a sufficient showing of interest for such a unit,we shall direct a separate election therein.12We find also that the pro-duction and maintenance unit requested by the Petitioner, excluding,however, the assistant chemists discussed above, is also appropriate.Finally, we find that, if the maintenance employees desire separaterepresentation, as determined in the election directed for suchemployees, a unit of production employees alone may also be appro-priate.We shall direct elections in the following voting groups ofemployees at the Employer's plant in Orange, Texas, excluding fromeach voting group the employees in the other voting group, all salariedemployees, office clerical employees, professional employees, instru-ment and laboratory employees, the assistant chemists in the inter-mediate scale unit, guards, watchmen, stores employees, cafeteriaemployees, and all supervisors as defined in the Act :(1)All hourly paid production employees, including the chauffeur.(2)All maintenance mechanics, electricians, painters, maintenancehelpers, laborers, and janitors.If a majority of the employees in voting group (2) select the JointIntervenor as their representative, they will be taken to have indi-cated their desire to constitute a separate bargaining unit, and theRegional Director conducting the election is instructed to issue a certi-fication of representatives to the Joint Intervenor for such unit, whichthe Board, under these circumstances, finds to be appropriate for thepurposes of collective bargaining.And in that event, should a major-ity of the employees in voting group (1) select Petitioner or ChemicalWorkers as their representative, the Regional Director is instructedto issue a certification of representatives to such labor organizationfor a unit of production employees, which the Board, in these circum-stances, finds to be appropriate for the purposes of collective bargain-ing.On the other hand, if a majority in voting group (2) does notselect the Joint Intervenor, the ballots of the employees in that votinggroup will be pooled with those of the employees in the other group.13If Petitioner or Chemical Workers achieves a majority of the votes12 Should the Joint Intervenor not desire to participate in such an election,itmay sonotify the 'Regional Director within 10 days from the date of this decision,in which caseno separate election will be held in voting group(2) below, but only a single election forboth voting groups.13 If the ballots are pooled,they are to be tallied in the following manner : Votes forthe Joint Intervenor shall be counted as valid votes,but neither for nor against the otherunionsAll other votes are to be accorded their face value, whether for Petitioner orChemicalWorkers,or for no union.Although Chemical Workers stated at the hearingthat it did not wish to appear on the ballot in an election for the maintenance employees,we are,nevertheless,placing it on such ballot in view of the provision herein for thepooling of votes in case a majority in the maintenance group does not select the JointIntervenor. MACY'S SAN FRANCISCO69in the pooled group, the Regional Director is instructed to issue acertification of representatives to such labor organization for a unitof production and maintenance employees, which the Board, in suchcircumstances, finds to be an appropriate unit for the purposes ofcollective bargaining.5.The hearing officer rejected an offer of proof made by theEmployer to support its contention that the Joint Intervenor, if cer-tified, would not represent the employees in its unit jointly but thateach of the two constituent unions would separately represent particu-lar categories of employees. In its brief the Employer renews thiscontention and urges it as a ground for excluding the Joint Inter-venor from this proceeding.We find no merit in this contention. Thetwo unions involved are seeking joint certification for the same unitof employees. In so doing, they are impliedly representing to theBoard that if certified they will jointly represent all the employeesin the unit; and, if they are certified, the Employer may insist thatthey do in fact bargain jointly for all the employees in the unit.Accordingly, we find that the rejection of the Employer's offer ofproof was, in any event, not prejudicial and we will place the JointIntervenor on the ballot.Vanadium Corporation of America,117NLRB 1390, 1391;The Sticklers Corporation, supra.[Text of Direction of Elections omitted from publication.]Macy's San Francisco and Seligman&Latz,Inc., jointlyandBarbers'&Beauticians'Union,Local 148, AFL-CIO, Peti-tioner.Case No. 00-RC-3377.March 7, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Shirley N. Bingham,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.1.Macy's San Francisco, the Employer named in the petition, isengaged in commerce within the meaning of the National Labor Re-lationsAct.At the hearing intervention was allowed on behalf oftwo other entities who claim to be the employer of the employees inquestion, that is, Seligman & Latz, Inc., a New York corporationwhich is the parent company for a nationwide chain of beauty salonsoperating as leased departments in various department stores, in-cludingMacy's San Francisco; and the San Francisco Retailers'120 NLRB No. 7.